Case 1:21-cv-11061-ADB Documenti Filed 07/02/21 Page 1 of 30
es J EGG

Rua

2RKS OF
cLER 1,0 FILED
anh SUL -2 PHS IN CLERKS OFhiv®
RIC ct cour" art e °
vossewe Boston Fédéral District Court
Us. DISTRICT Ee cess.
July 2, 2021 DISTRICT
Torli H. Krua
4C Wheately Way
Boston, MA 02119
Tel: 857-249-9983
Plaintiff: Torli H. Krua UJ S Vi S

Defendants: Emmanuel Gospel Center S C 4 = f= N i 'B.

Mr. Jeff Bass / Rev, Dr. Emmett G. Price III, Ph.D.

United States Congress

United States Department of State

Complaint: Racial Discrimination, Intimidation coercion, Virtual Slavery, Discrimination based

on gender, age, nationality,

hi

MN

Torli H. Krua is a native of Tappita, Liberia, West Africa, and resides at 4C Wheatley
Way Roxbury, MA 02119.

Torli H. Krua is also a Baptist Pastor and a human rights activist, advocating for refugees
of the war in the United States.

The Emmanuel Gospel Center is a Christian agency in Boston with the mission of
“strengthening leaders to thrive in complexities. “

After exhausting all administrative remedies and options for mediation, I am constrained
to file this complaint of discrimination, coersion and virtual slavery against the
Emmanuel Gospel Center (EGC) pursuant to 42 U.S. Code § 3617. Interference,
coercion, or intimidation, Title VII of the Civil Rights Act of 1964, Equal Pay Act of

1963, Age Discrimination in Employment Act of 1967 and The Civil Rights Act of 1991.
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 2 of 30

FILED
iN cl ERKS OFFIC Cr

Boston Federal District Court

U.S. DISTRICT COUR
TRICT OF nS.
July 2, 2021 “mS

Torli H. Krua
4C Wheately Way
Boston, MA 02119

Tel: 857-249-9983 qaNnaaeo Re IS
Plaintiff: Torli H. Krua SINS O \
2,

Defendants: Emmanuel Gospel Center
Mr. Jeff Bass / Rev, Dr. Emmett G. Price III, Ph.D.
United States Congress

United States Department of State

Complaint: Racial Discrimination, Intimidation coercion, Virtual Slavery, Discrimination based
on gender, age, nationality,
1. Torli H. Krua is a native of Tappita, Liberia, West Africa, and resides at 4C Wheatley

Way Roxbury, MA 02119.

hN

Torli H. Krua is also a Baptist Pastor and a human rights activist, advocating for refugees

of the war in the United States.

3. The Emmanuel Gospel Center is a Christian agency in Boston with the mission of
“strengthening leaders to thrive in complexities. *

4. After exhausting all administrative remedies and options for mediation, | am constrained

to file this complaint of discrimination, coersion and virtual slavery against the

Emmanuel Gospel Center (EGC) pursuant to 42 U.S. Code § 3617 Interference,

coercion, or intimidation, Title VII of the Civil Rights Act of 1964, Equal Pay Act of

1963, Age Discrimination in Employment Act of 1967 and The Civil Rights Act of 1991.
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 3 of 30

During the period beginning January 2014 through December 2015-two years, the EGC
subjected me to slavery when EGC unlawfully profited from my expertise and services to
raise money received donations for refugee ministry without paying me for my services
as co-director of the Greater Boston Refugee Ministry (GBRM), a ministry of EGC.
Without my expertise, lived experience as a refugee and presence, EGC had no
investment of moncy, no expertise in the refugee ministry, no capacity to deliver services
for which EGC received donations and financial contributions intended to pay for my
services which included designing presentations, conducting training and raising money
for the services 1 was providing. Even so, EGC used me and my expertise to raise money
to pay me but never paid me the moncy for two years. EGC further intimidated, coerced
and threatened me not to file lawsuits against EGC, using the Bible and claiming that as
Christians we should not file lawsuits against a Christian entity or fellow Christians. For
the next four years beginning January 2016 through October 2019, EGC | continued
working as co-director of GBRM. Still, EGC set a lower pay rate for me and a higher pay
rate for my white female colleague who also worked as co-director.

EGC discriminated against me by hiring and paying white co-directors higher salaries
from the proceeds of the money we raised. As co-director, | worked with two white
female colleagues who were also employed by EGC. In addition to slavery for the first
two years, my entire tenure as co-director was mired in discrimination against me
because of my race, age, gender and status as a forcigner and a refugee.

1 am a Black man of African descent, a Liberian native, a former refugee of the Liberian
civil war, and also a pastor/missionary. Still, EGC not only discriminated against me but

also prevented an amicable resolution based on the Golden Rule and Christian principles.
10.

a7

Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 4 of 30

 

For nearly 20 years, I have known Rev. Dr. Gregg Detwiler head of the Intercultural
Ministries at EGC as an advocate for immigrants and refugees. Gregg promotes support
for refugees. He made online donations to my work, invited me to co-present with him
and always expresses his desire for American Evangelical Christians to support refugees
and immigrants. Gregg has been surprised and frustrated that more Evangclical Christians
don’t support refugees and immigrants.

On or about January 4, 2014, Rev. Dr. Gregg Detwiler, Director of Intercultural
Ministries at EGC met with me and expressed interest in the Refugee Ministry Training I
was conducting across the United States including a recent workshop for churches in
Lewiston, Maine. Rev. Dr. Detwiler commended me for the work and asked if I would be
interested in working with EGC to help establish a refugee ministry at EGC for the
benefit of churches served by EGC. | agreed to work with EGC but asked if EGC would
compensate me for my services. Rev. Dr. Detwiler informed me that not only would EGC
compensate me but promote me so that churches served by EGC will also support me
financially and help fund work I do overseas with Diaspora immigrant and refugee
Christians. “Working with EGC will add to your ministry,” Rev. Dr. Detwiler said.

On or about January 6, 2014, Rev. Dr. Detwiler requested that ] send him a business plan
and strategy for starting a refugee ministry at EGC. He also informed me that as a
nonprofit, EGC needs to raise money in order to pay me for the services. Therefore
Gregg informed me that as a Because | was already serving as an African missionary at
the Missions Door missionary agency, Rev. Dr. Detwiler informed me that the best way

for handing compensation was to pay me Missions Door through Missions Door. After
11.

13.

14.

17.

Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 5 of 30

the refugee ministry has been established |] would then return to my engagement in a
stronger way with greater financial sustainability.
On or about January 16, 2014, ] sent a business plan and strategy for establishing a

refugee ministry based on over two decades of work in the United States. (Exhibit 1)

On January 17, 2014, Rev. Dr. Detwiler acknowledged the plan and promised to adopt it

for establishing the Greater Boston Refugee Ministry (GBRM). (Exhibit 2)

On March 4, 2014, Rev. Dr. Detwiler informed me that it would be great to have a white
woman join the team as a co-director to help communicate the strategy to evangelical
churches since most of American Evangelical Chriistians were white. He suggested Dr.
Carmen Aldinger, PhD, a white woman of German descent to serve as Co-Director of the
GBRM. During the startup Dr. Aldinger and I were equally and fully involved in the
work of planning, meeting stakeholders and fundraising for GBRM. (Exhibit 3)

Rey. Dr Detwiler informed me that donations and fundraising will go to GBRM to
support the salaries of co-directors and expenses of GBRM. We got donations from

school children, churches, the general public, companies and foundations. (Exhibit 4)

. We started working together planning and speaking at churches to promote the Greater

Boston Refugee Ministry and preparing to begin training volunteers to serve the refugee

communitics and new refugees.

. During this period, I was told EGC had no money for GBRM. WE must raise money and

when enough money is raised, salarics would begin to be paid.
In May 2015, Dr. Aldinger resigned to join Harvard University as a full time employee,

creating a vacancy.
18.

19.

20.

21.

Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 6 of 30

GBRM began looking for a new co-director to work with me. Again, Rev. Dr. Detwiler's
preference was a white woman. Dr. Detwiler forwarded two applicants for the co-director
job. Sarah Blumenshine, a white woman, was hired as a co-director of GBRM.

At a mecting, Rev. Dr. Detwiler informed both co-directors that because of the money we
have raised over the years, there was enough money to start paying both co-directors ten
hours weckly.

Although I had more expertise, more training and was the only co-director with lived
refugee experience, the management of EGC secretly set a lower pay rate for me than my
white colleague, Sarah Blumenshine. EGC not only created an employment system based
on race, the compensation was also based on race, where the Black co-director worked
for years without payment and when it was time to pay, the Black co-director got less
money. Both white co-directors, Dr. Aldinger and Ms Blumenshine were hired because
of their gender and race. Not only were the co-directors hired based on race and gender,
our compensations were not equal. By creating a hiring system based on race, nationality
and gender and also creating an unequal system of compensation for services based on
race, gender and nationality, EGC intentionally discriminated against me and also
violated numerous Federal Laws in the process, including: Title VI of the Civil Rights
Act of 1964, Equal Pay Act of 1963, Age Discrimination in Employment Act of 1967 and
The Civil Rights Act of 1991.

Title VH of the Civil Rights Act of 1964: Title VI prohibits employment discrimination
based on race, color, religion, sex and national origin. The Civil Rights Act of 1991
(Pub. L. 102-166) (CRA) and the Lily Ledbetter Fair Pay Act of 2009 (Pub. L. 111-2)

amend several sections of Title VH. In addition, section 102 of the CRA (which is
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 7 of 30

printed elsewhere in this publication) amends the Revised Statutes by adding a new
section following section 1977 (42 U.S.C. 1981}, to provide for the recovery of
compensatory and punitive damages in cases of intentional violations of Title VI, the
Americans with Disabilities Act of 1990, and section 501 of the Rehabilitation Act of
1973.

22. Under Title VII, an employer may not discriminate with regard to any term, condition,
or privilege of employment. Arcas that may give rise to violations include recruiting,
hiring, promoting, transferring, training, disciplining, discharging, assigning work,
measuring performance, or providing benefits. EGC intentionally violated these Federal
Laws by not paying me a penny during the period January 2014 through May 2015.
Additionally, when EGC assigned me a lower pay rate even though I had more expertise,
experience and was the only person with lived experience related to refugees at the
Greater Boston refugee Ministry.

23. A federal law, the Equal Pay Act (EPA), requires employers to pay men and women
equally for doing the same work -- equal pay for equal work. The Equal Pay Act was

_passed in 1963 as an amendment to the Fair Labor Standards Act and can be found at 29
U.S.C. § 206.

24. Age Discrimination in Employment Act of 1967: The Age Discrimination in
Employment Act of 1967 (ADEA) protects certain applicants and employees 40 years of
age and older from discrimination on the basis of age in hiring, promotion, discharge,
compensation, or terms, conditions or privileges of employment.

25. The Civil Rights Act of 1991: Civil Rights Act of 1964 to modify some of the basic procedural

and substantive rights provided by federal law in employment discrimination cases. It provided the
26.

27.

28.

Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 8 of 30

tight to trial by jury on discrimination claims and introduced the possibility of emotional distress

damages and limited the amount that a jury could award.

Administrative Remedies

In November 2018, I filed a complaint against management because I suspected I was
being discriminated against by EGC. Liza, a woman of color and of Columbian ancestry
who also served EGC as Assistant Executive Director was appointed to investigate and
settle matters arising from my complaints. Liza conducted her investigation and it was
Liza who discovered, documented and presented to me for the very first time ever, her
findings that ] was not paid for two years and that EGC gave me a lower pay rate than my
white female colleagues who served as co-directors. Liza created a chart and gave it to
me on Christmas Eve of 2019 Exhibit 5.

I was shocked but pleasantly surpriscd at her honesty and felt the high degree of honesty
also would translate into a desire to settle the matter amicably. | was wrong. Liza,
although a senior management personnel, was powerless as a woman and person of color.
Liza recommended equal pay rates for co-directors and fulltime for all directors
beginning January 2019. Exhibit 6.

Liza also observed that the unfair and discriminatory payment mechanism/missionary
funding that favors white employees at the expense of people of color needs to be
abolished. We were working on finding a solution and it always seemed a solution and
breakthrough was imminent. Liza proposed a system wide redress that involved all
churches and partners as opposed to an EGC solution especially when dealing with back

pay. Exhibit 7.
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 9 of 30

29. Liza, as a woman of color, had no power to implement any of her proposals. In June
2019, Liza reported the promised full time equal pay for me was not possible, although
the other co-director, the while woman was paid.

30. On May 25, 2020, I filed a complaint with the EGC Board, who promised to resolve the
problem. Exhibit 8

31. The Board found that for 30 months EGC underpaid me and offered a settlement. Exhibit
9

32. There were two settlement offers which I declined because both settlement failed to
explore truthfully exactly how much EGC owed me, apologize for the discrimination and
put in place measures to ensure discrimination against any refugee (non-English speaking
and Moslems, other faiths or no faith) will no longer happen. I declined both offers and
requested mediation. Exhibit 9.

33. 1 filed a complaint with MCAD, which declined because | delayed filing the complaint.

34. On April 5, 2021, 1 got a Ietter giving me the right to file a lawsuit. Exhibit 10

35. On February 22, 2021, I sat across the table with Dr. Price, Chairman of the EGC Board
of Director and he informed me that what happened to me was not racial discrimination.
Dr. Price made an offer which I declined to accept. I opted for Christian mediation. On
June 15, 2021, Rev. Paul Bothwell informed me of Missions Door, as a matter of policy

declines to get involved in mediation. It became clear the courts must decide this case.
Congress Must Mitigate The Harm Old Discrimination Against Liberians

36. EGC’s actions of virtual slavery, racial discrimination against me are not new and not
accidents. EGC’s actions were inspired and motivated by the US Congress, which

initiated racial discrimination against non-white Americans and Liberians. Therefore, the
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 10 of 30

US Congress must mitigate the harm it initiated. The actions of EGC are very famalhiar
and consistent with the March 26, 1790 racist American Apartheid law that denigrated
the color of Africans and deprived Africans of opportunitics. The harm caused by the
1790 law continucs to negatively impact me as a Liberian. The 1790 law ravaged my life
as a child growing up in Christian Town in a racially segregated campus. The 1790 racist
law inspired discrimination against me at the US Embassy in 1990, when the State
Department ordered unlawful discrimination against all Liberian visa applicants but
ordered granting of visas to Lebanese and Indian nationals. The 1790 law continues to
harm 6,000 Liberian refugees denied access to humanitarian assistance and permits to
work since October 1, 2002 and also puts the lives of Americans at serious risk because
of the presence of at risk Liberians refugees living unprotected in the USA. Even if two
years of slavery by EGC is mitigated and 1 am fully compensated for my services and the
injuries | suffered, the harm of the 1790 racist American Apartheid Law continues
unabated until Congress, which initiated the harm takes action to mitigate the harm. The
white supremacists who initiated officially sanctioned racism and dealt a blow of death to

the United States are all dead but the impact of their creation continues to harm,

evidenced by the January 6, 2021 attack on the US Congress.

 

38. On February 16, 1951, 1 was born in Tappita, Liberia, West Africa. Although I was born
in Africa’s Ist republic founded by American Settlers, my life has been ravaged by racial
discrimination from birth until now. I grew up at the racially segregated campus of
Baptist Mid Missions, a Cleveland, Ohio-based fundamentalist Baptist missionary agency

that operates in rural Liberia in the town of Tappita. On the Baptist missionary campus, I
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 11 of 30

lived in an all Black section called Christian Town. The American Missionaries, (all
white people) lived at the missionary area, with electricity, telephone, running water,
indoor plumbing and beautiful lawn. Although they work in Liberia, an African country,
BMM has never fielded a single Black missionary in nearly a century. Moreover, BMM
fielded only a single missionary in nearly a century, Rev. Karl Luyben, who spoke a local
Liberian language and understands the culture.

39. Back to the living condition of white American missionaries in Liberia. The missionary
area was constructed by the Black Christians who lived in Christian Town, a delipidated
section of the Baptist Mid Missions missionary campus in Tappita created for Black
People. Christian Town had no indoor plumbing, no electricity or running water and it
was located next to the loud electricity generator that pumped smoke and noise to the
inhabitants of Christian Town. Most of the white American missionaries were racists who
never allowed Blacks to eat in their homes or drink from cups they drank in. They paid
their domestic workers little or nothing. I was severely beaten by Rev. Watkins after his
wife, without any evidence or witnesses, accused two guys and I for stealing canned
meat. Residents of Christian Town were forbidden to pick mangoes and oranges that
dropped from trees they planted in the missionary yard. Black children from Christian
Town were not allowed to attend the all white schools built for white missionary children.
While white missionaries taught Sunday School, ate meals during Liberian church events
and preached regularly at church and church conferences, no Black pastor was allowed to
eat, teach or preach at missionary conferences attended by the all white missionary
conference serving the all Black constituency in Liberia. When the white American

missionaries decided to build a radio station, they invited Liberian pastors to provide

10
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 12 of 30

labor for which they were not paid a penny. “Great will be your reward in Heaven.” The
Black Christians were told. Domestic servants serving missionaries were treated with
cruelty. When I worked as a yard and laundry boy for missionaries, they never shared

meals with me and paid me monthly salary, which was insufficient to pay for my school

fees ($30 tuition yearly, plus uniforms and books) the missionaries charged.

 

40. In addition to the racial discrimination I experienced at the hands of Baptist Mid
Missions missionaries, I also witnessed and experienced first hand racial discrimination
from an American Embassy staffer in 1990 during the Liberian Civil War, where I served
as a contractor. The embassy was experiencing computer problems at a time when the
rebels have laid siege on the capital city, shut down the airport (no commercial flights
were taking off or landing for months) At their greatest time of need, the United States
Government ordered racial discrimination against all Black Liberians. A classified cable
from Washington, D.C, against the letter and spirit of the “equal protection” clause of the
14th Amendment of the US Constitution, ordered U.S. Embassy staffers deny visas to all
Black Liberians fleeing violence to join their family members residing in the United
States but allow preferential treatment for all foreigners, mainly light skinned Lebanese
and Indians. 1 was shocked at the cruelty of discrimination. All Liberians were denied
visas at this time. However, the fact that the Embassy opened its doors throughout the
war and welcomed Liberian visa applicants, fully aware of the risks of being shot on the
street and cognizant of the fact that Washington has already ordered denial of all
Liberians even before the applications were reviewed proved the cruelty and illegality of

officially sanctioned racism. Particularly heart wrenching was the spectacle of the denial

11
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 13 of 30

of a Liberian woman and an enfant. The woman proved through documentary evidence
that she was educated in the United States. She had immediate family members living in
the United States. She had bank accounts with sufficient money both in Liberia and in the
USA. She couldn’t access the bank accounts in Liberia because everything was looted
and anarchy prevailed on the streets. She had no food and was about to die with money in
American bank and food in the refrigerators of her family members in America. She had
property in Liberia but all she wanted was to live. She was told to stop presenting more
documents as required by laws because the interviewer had a cable that ordered him to
violate American law. She was not only denied a visa, she was assaulted and dragged
away from the window to prevent her from giving more documentary evidence of her
strong ties to Liberia. Not only was this Liberian woman denied a visa, I was also denied
a visa because I was a Liberian. | flew into the US Embassy on a Navy Helicopter from
Freetown, Sierra Leone because the airport was closed by rebels. I was living within the
US Embassy compound and working there because of a contract my company had with
the US State Department. After the incident with the Liberian woman, I asked what
happened to the woman. The counselor was clear. “You don’t know Liberians. All
Liberians think they are Americans and since this war started all Liberians want to go to
America but we won’t let them.” He said. I asked if ] could apply for a visa. He
responded no problem. Bring your passport and an application tomorrow. The next day I
showed up with a Liberian passport. “No way.” He said. *"Didn’t you just come from
America?” He said. After inspecting the passport, he informed me all Liberians were
effectively banned from obtaining a visa as per the classified cable from Washington. I

was devastated! I took a risk to return to Liberia and fulfill the contractual obligations of

12
41.

Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 14 of 30

my company to the United States. However, the United States would not honor its own
constitution because it was more committed to officially sanctioned racism than it was to
its own constitution. I filed a complaint but never heard back from the State Department

until now.

Fast forward to the United States of America and Boston, the birthplace of the American
Revolution. mitigating racist laws enacted by Congress that unleashed racial violence,
which continues to ravage the lives of people of color in the United States and also
threatens global peace and security. These laws and acts of Congress include the March
26, 1790 act of Congress that limited U.S. citizenship to only “white persons."
Implementation of this racist law not only gave birth to the creation of Liberia, it initiated
officially sanctioned racism that removed and colonized non-white Americans in Liberia,
banished Americans to Indian Reservations across America. The March 3, 1819 Act of
Congress that provided “logistics for the creation of an African colony”, authorized the
U.S. Navy to enforce transalantic slave trade abolition and also supported the American
Colonization Society in Liberia. The 1830 Indian Removal Act by the U.S. Congress
initiated a crime against humanity, resulting in the death and displacement of thousands
of Native Americans. Your support for an independent American Truth Commission is
the beginning of healing and uniting the United States of America! Alas, “United we
stand. Divided we fall.” Liberia was created as an American colony by an Act of the U.S.
Congress, the appropriation of $100,000.00 American taxes, authorization of the United
States Navy to enforce American colonization and for the benefit of American slave

owners to strengthen the institution of slavery in the United States. Ten (10) presidents of

13
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 15 of 30

Liberia were African Americans. The Liberian flag is American; red, white, and blue

with one white star. Liberia’s currency is the U.S. Dollar. As a U. S. colony, Article 1 of
the Liberian Constitution of 1824 gave all Liberians equal rights as Americans; “All?
persons born ...in Liberia, shall be free and entitled to all the privileges, as are enjoyed
by the citizens of the United States.” Even so, in 2021, Liberia is the fourth most denied
country in the world, next to Cuba, Afghanistan, and Mauritania to be granted visas to the
U.S. According to the Bush Chicken News (www.bushchicken.com), the U.S. Embassy
in Liberia denied 70% of visa applicants in 2017 and made US$1.79 million dollars from
poor Liberians. At the same time, 22 million citizens from 39 countries are allowed into
the USA without a visa yearly. Not a single African country is included in the visa waiver

countries.

RELIEF FROM THE COURT

. Emmanuel Gospel Center: Payment for services $500,000.00, payment for counseling
and additional punitive damages as the Court deems fit.

. U.S Congress: An act of Congress that specifically aims to mitigate the introduction of
officially sanctioned racism in the United States on March 26, 1790 which made the skin
color of Americans a requirement for citizenship and denigrated all persons of color as
inferior beings. Congress must add Liberia to every discussion about reparations for
slavery. Congress must regulate nonprofits serving refugees across America to ensure
they include qualified refugees with lived refugee experiences on their board of directors
and senior management. Congress must put in place mechanisms for addressing racial
discriminations by nonprofits and missionary agencies from the United States serving

overseas. Exhibit 11 Testimony of racism by white missionaries in Liberia.

14
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Page 16 of 30

3. The State Department must be compelled to declassify the unlawful classified cable of
1990 that continues the practice of officially sanctioned racial discriminationation against
Liberians, 200 years and counting. The State Department must also be compelled to
refund all filing fees collected from Liberians in millions of dollars since the

discriminatory cable from Washington of 1990 came into effect until today.

 

we le HP esa

Torli H. Krua, Plaintiff, Pro Se
4C Wheatley Way
Boston, MA 02119

15
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 PGeCuasr

WJ. CGC
a»

5. During the period beginning January 2014 through December 2015-two years, the EGC
subjected me to slavery when EGC unlawfully profited from my expertise and services to
raise money received donations for refugee ministry without paying me for my services
as co-director of the Greater Boston Refugee Ministry (GBRM), a ministry of EGC.
Without my expertise, lived experience as a refugee and presence, EGC had no
investment of money, no expertise in the refugee ministry, no capacity to deliver services
for which EGC received donations and financial contributions intended to pay for my
services which included designing presentations, conducting training and raising money
for the services 1 was providing. Even so, EGC used me and my expertise to raise money
to pay me but never paid me the money for two years. EGC further intimidated, coerced
and threatened me not to file lawsuits against EGC, using the Bible and claiming that as
Christians we should not file lawsuits against a Christian entity or fellow Christians. For
the next four years beginning January 2016 through October 2019, EGC I continued
working as co-director of GBRM. Still, EGC set a lower pay rate for me and a higher pay
rate for my white female colleague who also worked as co-director.

6. EGC discriminated against me by hiring and paying white co-directors higher salaries
from the proceeds of the moncy we raised. As co-director, I worked with two white
female colleagues who were also employed by EGC. In addition to slavery for the first
two years, my entire tenure as co-director was mired in discrimination against me
because of my race, age, gender and status as a foreigner and a refugee.

7. Tama Black man of African descent, a Liberian native, a former refugee of the Liberian
civil war, and also a pastor/missionary. Still, EGC not only discriminated against me but

also prevented an amicable resolution based on the Golden Rule and Christian principles.
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page isi pow V. EGC,

8.

3

cruited, Exploi Discrimi ainst
For nearly 20 years, I have known Rev. Dr. Gregg Detwiler head of the Intercultural
Ministries at EGC as an advocate for immigrants and refugees. Gregg promotes support
for refugees. He made online donations to my work, invited me to co-present with him
and always expresses his desire for American Evangelical Christians to support refugees
and immigrants. Gregg has been surprised and frustrated that more Evangclical Christians
don’t support refugees and immigrants.
On or about January 4, 2014, Rev. Dr. Gregg Detwiler, Director of Intercultural
Ministries at EGC met with me and expressed interest in the Refugee Ministry Training I
was conducting across the United States including a recent workshop for churches in
Lewiston, Maine. Rev. Dr. Detwiler commended me for the work and asked if I would be
interested in working with EGC to help establish a refugee ministry at EGC for the
benefit of churches served by EGC. I agreed to work with EGC but asked if EGC would
compensate me for my services. Rev, Dr. Detwiler informed me that not only would EGC
compensate me but promote me so that churches served by EGC will also support me
financially and help fund work I do overseas with Diaspora immigrant and refugee

Christians. “Working with EGC will add to your ministry,” Rev. Dr. Detwiler said.

. On or about January 6, 2014, Rev. Dr. Detwiler requested that I send him a business plan

and strategy for starting a refugee ministry at EGC. He also informed me that as a
nonprofit, EGC needs to raise moncy in order to pay me for the services. Therefore
Gregg informed me that as a Because I was already serving as an African missionary at
the Missions Door missionary agency, Rev. Dr. Detwiler informed me that the best way

for handing compensation was to pay me Missions Door through Missions Door. After
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page et RUA: ¥ EGG
!

1k.

13.

the refugee ministry has been established 1 would then return to my engagement in a
stronger way with greater financial sustainability.
On or about January 16, 2014, I sent a business plan and strategy for establishing a

refugee ministry based on over two decades of work in the United States. (Exhibit 1)

. On January 17, 2014, Rev. Dr. Detwiler acknowledged the plan and promised to adopt it

for establishing the Greater Boston Refugee Ministry (GBRM). (Exhibit 2)

On March 4, 2014, Rev. Dr. Detwiler informed me that it would be great to have a white
woman join the team as a co-director to help communicate the strategy to evangelical
churches since most of American Evangelical Chriistians were white, He suggested Dr.
Carmen Aldinger, PhD, a white woman of German descent to serve as Co-Director of the
GBRM. During the startup Dr. Aldinger and I were equally and fully involved in the

work of planning, meeting stakeholders and fundraising for GBRM. (Exhibit 3)

14. Rev. Dr Detwiler informed me that donations and fundraising will go to GBRM to

15.

17.

support the salaries of co-directors and expenses of GBRM. We got donations from
school children, churches, the general public, companies and foundations. (Exhibit 4)
We started working together planning and speaking at churches to promote the Greater
Boston Refugee Ministry and preparing to begin training voluntcers to serve the refugee

communities and new refugees.

. During this period, I was told EGC had no money for GBRM. WE must raise money and

when enough moncy is raised, salarics would begin to be paid.
In May 2015, Dr. Aldinger resigned to join Harvard University as a full time employee,

creating a vacancy,
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 20 a1 9% Vf EGC

18. GBRM began looking for a new co-director to work with me. Again, Rev. Dr. Detwiler’s
preference was a white woman. Dr. Detwiler forwarded two applicants for the co-director
job, Sarah Blumenshine, a white woman, was hired as a co-director of GBRM.

19. At a meeting, Rev. Dr. Detwiler informed both co-directors that because of the money we
have raised over the years, there was enough money to start paying both co-directors ten
hours weekly.

20. Although I had more expertise, more training and was the only co-director with lived
refugee experience, the management of EGC secretly set a lower pay rate for me than my
white colleague, Sarah Blumenshine. EGC not only created an employment system based
on race, the compensation was also based on race, where the Black co-director worked
for years without payment and when it was time to pay, the Black co-director got less
money. Both white co-directors, Dr. Aldinger and Ms Blumenshine were hired because
of their gender and race. Not only were the co-directors hired based on race and gender,
our compensations were not cqual. By creating a hiring system based on race, nationality
and gender and also creating an unequal system of compensation for services based on
race, gender and nationality, EGC intentionally discriminated against me and also
violated numerous Federal Laws in the process, including; Title VI of the Civil Rights
Act of 1964, Equal Pay Act of 1963, Age Discrimination in Employment Act of 1967 and
The Civil Rights Act of 1991.

21. Title VH of the Civil Rights Act of 1964: Title VI prohibits employment discrimination
based on race, color; religion, sex and national origin. The Civil Rights Act of 1991
(Pub. L. 102-166} (CRA) and the Lily Ledbetter Fair Pay Act of 2009 (Pub. L. 111-2)

amend several sections of Title VI. In addition, section 102 of the CRA (which is
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Pagel21 pf 344 Vf. EGC

printed elsewhere in this publication) amends the Revised Statutes by adding a new
section following section 1977 (42 U.S.C. 1981), to provide for the recovery of
compensatory and punitive damages in cases of intentional violations of Title VII, the
Americans with Disabilities Act of 1990, and section 501 of the Rehabilitation Act of

1973.

22. Under Title VII, an employer may not discriminate with regard to any term, condition,

23.

or privilege of employment. Areas that may give rise to violations include recruiting,
hiring, promoting, transferring, training, disciplining, discharging, assigning work,
measuring performance, or providing benefits. EGC intentionally violated these Federal
Laws by not paying me a penny during the period January 2014 through May 2015.
Additionally, when EGC assigned me a lower pay rate even though I had more expertise,
experience and was the only person with lived experience related to refugees at the
Greater Boston refugee Ministry.

A federal law, the Equal] Pay Act (EPA), requires employers to pay men and women
equally for doing the same work -- equal pay for equal work. The Equal Pay Act was
passed in 1963 as an amendment to the Fair Labor Standards Act and can be found at 29

U.S.C. § 206.

24. Age Discrimination in Fmployment Act of 1967: The Age Discrimination in

Employment Act of 1967 (ADEA) protects certain applicants and employees 40 years of
age and older from discrimination on the basis of age in hiring, promotion, discharge,
compensation, or terms, conditions or privileges of employment.

. The Civil Rights Act of 1991: Civil Rights Act of 1964 to modify some of the basic procedural

and substantive righis provided by federal law in employment discrimination cases. It provided the
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Pade SER CD A uf. EGCG

26.

27.

28.

yYy

right to trial by jury on discrimination claims and introduced the possibility of emotional distress

damages and limited the amount that a jury could award.

Administrative Remedies

In November 2018, I filed a complaint against management because I suspected I was
being discriminated against by EGC. Liza, a woman of color and of Columbian ancestry
who also served EGC as Assistant Executive Director was appointed to investigate and
settle matters arising from my complaints. Liza conducted her investigation and it was
Liza who discovered, documented and presented to me for the very first time ever, her
findings that I was not paid for two years and that EGC gave me a lower pay rate than my
white female colleagues who served as co-directors. Liza created a chart and gave it to
me on Christmas Eve of 2019 Exhibit 5.

I was shocked but pleasantly surprised at her honesty and felt the high degree of honesty
also would translate into a desire to settle the matter amicably. | was wrong. Liza,
although a senior management personnel, was powerless as a woman and person of color.
Liza recommended equal pay rates for co-directors and fulltime for all directors
beginning January 2019. Exhibit 6.

Liza also observed that the unfair and discriminatory payment mechanisny/ missionary
funding that favors white employees at the expense of people of color needs to be
abolished. We were working on finding a solution and it always seemed a solution and
breakthrough was imminent. Liza proposed a system wide redress that involved all
churches and partners as opposed to an EGC solution especially when dealing with back

pay. Exhibit 7.
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page 23 pA Na V EGC,

29. Liza, as a woman of color, had no power to implement any of her proposals. In June

2019, Liza reported the promised full time equal pay for me was not possible, although

the other co-director, the white woman was paid.

30. On May 25, 2020, | filed a complaint with the EGC Board, who promised to resolve the

31.

problem. Exhibit 8
The Board found that for 30 months EGC underpaid me and offered a settlement. Exhibit

9

32. There were two settlement offers which I declined because both settlement failed to

explore truthfully exactly how much EGC owed me, apologize for the discrimination and
put in place measures to ensure discrimination against any refugee (non-English speaking
and Moslems, other faiths or no faith) will no longer happen. | declined both offers and

requested mediation. Exhibit 9.

33.1 filed a complaint with MCAD, which declined because |] delayed filing the complaint.

34. On April 5, 2021, 1 got a letter giving me the right to file a lawsuit. Exhibit 10

35. On February 22, 2021, | sat across the table with Dr. Price, Chairman of the EGC Board

of Director and he informed me that what happened to me was not racial discrimination.
Dr. Price made an offer which I declined to accept. ] opted for Christian mediation. On
June 15, 2021, Rev. Paul Bothwell informed me of Missions Door, as a matter of policy

declines to get involved in mediation. It became clear the courts must decide this case.

Congress Must Mitigate The Harm Old Discrimination Against Liberians

36. EGC’s actions of virtual slavery, racial discrimination against me are not new and not

accidents. EGC’s actions were inspired and motivated by the US Congress, which

initiated racial discrimination against non-white Americans and Liberians. Therefore, the
RUA Vv

Case 1:21-cv-11061-ADB Documenti1 Filed 07/02/21 ; Page 24 of 30
kK EGE.

38.

7

US Congress must mitigate the harm it initiated. The actions of EGC are very famaliar
and consistent with the March 26, 1790 racist American Apartheid law that denigrated
the color of Africans and deprived Africans of opportunities. The harm caused by the
1790 law continues to negatively impact me as a Liberian. The 1790 law ravaged my life
as a child growing up in Christian Town in a racially segregated campus. The 1790 racist
law inspired discrimination against me at the US Embassy in 1990, when the State
Department ordered unlawful discrimination against all Liberian visa applicants but
ordered granting of visas to Lebanese and Indian nationals. The 1790 law continues to
harm 6,000 Liberian refugees denied access to humanitarian assistance and permits to
work since October |, 2002 and also puts the lives of Americans at scrious risk because
of the presence of at risk Liberians refugees living unprotected in the USA. Even if two
years of slavery by EGC is mitigated and ] am fully compensated for my services and the
injuries I suffered, the harm of the 1790 racist American Apartheid Law continues
unabated until Congress, which initiated the harm takes action to mitigate the harm. The
white supremacists who initiated officially sanctioned racism and dealt a blow of death to

the United States are all dead but the impact of their creation continues to harm,

evidenced by the January 6, 2021 attack on the US Congress.

 

On February 16, 1951, 1 was born in Tappita, Liberia, West Africa. Although I was born
in Africa’s 1st republic founded by American Settlers, my life has been ravaged by racial
discrimination from birth until now. I grew up at the racially segregated campus of
Baptist Mid Missions, a Cleveland, Ohio-based fundamentalist Baptist missionary agency

that operates in rural Liberia in the town of Tappita. On the Baptist missionary campus, I
Case 1:21-cv-11061-ADB Document 1 Filed 07/02/21 Page AX o%8Qy 4. V. & C.

lived in an all Black section called Christian Town. The American Missionaries, (all
white people) lived at the missionary area, with electricity, telephone, running water,
indoor plumbing and beautiful lawn. Although they work in Liberia, an African country,
BMM has never fielded a single Black missionary in nearly a century. Moreover, BMM
fielded only a single missionary in nearly a century, Rev. Karl Luyben, who spoke a local
Liberian language and understands the culture.

39. Back to the living condition of white American missionaries in Liberia. The missionary
area was constructed by the Black Christians who lived in Christian Town, a delipidated
section of the Baptist Mid Missions missionary campus in Tappita created for Black
People. Christian Town had no indoor plumbing, no electricity or running water and it
was located next to the loud electricity generator that pumped smoke and noise to the
inhabitants of Christian Town. Most of the white American missionaries were racists who
never allowed Blacks to eat in their homes or drink from cups they drank in. They paid
their domestic workers little or nothing. I was severely beaten by Rev. Watkins after his
wife, without any evidence or witnesses, accused two guys and I for stealing canned
meat. Residents of Christian Town were forbidden to pick mangoes and oranges that
dropped from trees they planted in the missionary yard. Black children from Christian
Town were not allowed to attend the all white schools built for white missionary children.
While white missionaries taught Sunday School, ate meals during Liberian church events
and preached regularly at church and church conferences, no Black pastor was allowed to
eat, teach or preach at missionary conferences attended by the all white missionary
conference serving the all Black constituency in Liberia. When the white American

missionaries decided to build a radio station, they invited Liberian pastors to provide

10
C 1:21-cv-11061-ADB D 1 Fi =
ase cv ocument 1 Filed 07/02/21 Pagg 26 304 Vv. EGC
i/

labor for which they were not paid a penny. “Great will be your reward in Heaven.” The
Black Christians were told. Domestic servants serving missionaries were treated with
cruelty. When I] worked as a yard and laundry boy for missionaries, they never shared

meals with me and paid me monthly salary, which was insufficient to pay for my school

fees ($30 tuition yearly, plus uniforms and books) the missionanes charged.

 

40. In addition to the racial discrimination I experienced at the hands of Baptist Mid
Missions missionaries, I also witnessed and experienced first hand racial discrimination
from an American Embassy staffer in 1990 during the Liberian Civil War, where I served
as a contractor. The embassy was experiencing computer problems at a time when the
rebels have laid siege on the capital city, shut down the airport (no commercial flights
were taking off or landing for months) At their greatest time of need, the United States
Government ordered racial discrimination against all Black Liberians. A classified cable
from Washington, D.C, against the letter and spirit of the “equal protection” clause of the
14th Amendment of the US Constitution, ordered U.S. Embassy staffers deny visas to all
Black Liberians fleeing violence to join their family members residing in the United
States but allow preferential treatment for all foreigners, mainly light skinned Lebanese
and Indians. I was shocked at the cruelty of discrimination. All Liberians were denied
visas at this time. However, the fact that the Embassy opened its doors throughout the
war and welcomed Liberian visa applicants, fully aware of the risks of being shot on the
street and cognizant of the fact that Washington has already ordered denial of all
Liberians even before the applications were reviewed proved the cruelty and illegality of

officially sanctioned racism. Particularly heart wrenching was the spectacle of the denial

11
Case 1:21-cv-11061-ADB Documenti1 Filed 07/02/21 “e 27 of 30

Run V.CGL
/2

of a Liberian woman and an enfant. The woman proved through documentary evidence
that she was educated in the United States. She had immediate family members living in
the United States. She had bank accounts with sufficient money both in Liberia and in the
USA. She couldn’t access the bank accounts in Liberia because everything was looted
and anarchy prevailed on the streets. She had no food and was about to die with money in
American bank and food in the refrigerators of her family members in America. She had
property in Liberia but all she wanted was to live. She was told to stop presenting more
documents as required by laws because the interviewer had a cable that ordered him to
violate American law. She was not only denied a visa, she was assaulted and dragged
away from the window to prevent her from giving more documentary evidence of her
strong ties to Liberia. Not only was this Liberian woman denied a visa, I was also denied
a visa because I was a Liberian. I flew into the US Embassy on a Navy Helicopter from
Freetown, Sierra Leone because the airport was closed by rebels. I was living within the
US Embassy compound and working there because of a contract my company had with
the US State Department. After the incident with the Liberian woman, I asked what
happened to the woman. The counselor was clear. “You don’t know Liberians. All
Liberians think they are Americans and since this war started all Liberians want to go to
America but we won’t let them.” He said. I asked if I could apply for a visa. He
responded no problem. Bring your passport and an application tomorrow. The next day I
showed up with a Liberian passport. “No way.” He said. "Didn’t you just come from
America?” He said. After inspecting the passport, he informed me all Liberians were
effectively banned from obtaining a visa as per the classified cable from Washington. I

was devastated! | took a risk to return to Liberia and fulfill the contractual obligations of

12
Case 1:21-cv-11061-ADB Documenti1 Filed 07/02/21 KRia ve CEG
{2

my company to the United States. However, the United States would not honor its own
constitution because it was more committed to officially sanctioned racism than it was to
its own constitution. I filed a complaint but never heard back from the State Department

until now.

41. Fast forward to the United States of America and Boston, the birthplace of the American
Revolution. mitigating racist laws enacted by Congress that unleashed racial violence,
which continues to ravage the lives of people of color in the United States and also
threatens global peace and security. These laws and acts of Congress include the March
26, 1790 act of Congress that limited U.S. citizenship to only “white persons."
Implementation of this racist law not only gave birth to the creation of Liberia, it initiated
officially sanctioned racism that removed and colonized non-white Americans in Liberia,
banished Americans to Indian Reservations across America. The March 3, 1819 Act of
Congress that provided “logistics for the creation of an African colony”, authorized the
U.S. Navy to enforce transalantic slave trade abolition and also supported the American
Colonization Society in Liberia. The 1830 Indian Removal Act by the U.S. Congress
initiated a crime against humanity, resulting in the death and displacement of thousands
of Native Americans. Your support for an independent American Truth Commission is
the beginning of healing and uniting the United States of America! Alas, “United we
stand. Divided we fall.” Liberia was created as an American colony by an Act of the U.S.
Congress, the appropriation of $100,000.00 American taxes, authorization of the United
States Navy to enforce American colonization and for the benefit of American slave

owners to strengthen the institution of slavery in the United States. Ten (10) presidents of

13
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Pang 29st fe VV LGC
LX .
/

Liberia were African Americans. The Liberian flag is American; red, white, and blue
with one white star. Liberia’s currency is the U.S. Dollar. As a U. S. colony, Article 1 of
the Liberian Constitution of 1824 gave all Liberians equal rights as Americans; “Af!
persons born ...in Liberia, shall be free and entitled to ail the privileges, as are enjoyed
by the citizens of the United States.” Even so, in 2021, Liberia is the fourth most denied
country in the world, next to Cuba, Afghanistan, and Mauritania to be granted visas to the
U.S. According to the Bush Chicken News (www.bushchicken.com), the U.S. Embassy
in Liberia denied 70% of visa applicants in 2017 and made US$1.79 million dollars from
poor Liberians. At the same time, 22 million citizens from 39 countries are allowed into
the USA without a visa yearly. Not a single African country is included in the visa waiver
countries.

RELIEF FROM THE COURT

. Emmanuel Gospel Center: Payment for services $500,000.00, payment for counseling
and additional punitive damages as the Court deems fit.

. U.S Congress: An act of Congress that specifically aims to mitigate the introduction of
officially sanctioned racism in the United States on March 26, 1790 which made the skin
color of Americans a requirement for citizenship and denigrated all persons of color as
inferior beings. Congress must add Liberia to every discussion about reparations for
slavery. Congress must regulate nonprofits serving refugees across America to ensure
they include qualified refugees with lived refugee experiences on their board of directors
and senior management. Congress must put in place mechanisms for addressing racial
discriminations by nonprofits and missionary agencies from the United States serving

overseas. Exhibit 11 Testimony of racism by white missionaries in Liberia.

14
Case 1:21-cv-11061-ADB Document1 Filed 07/02/21 Pease of 30

kuA V. EGC
IG
3. The State Department must be compelled to declassify the unlawful classified cable of
1990 that continues the practice of officially sanctioned racial discriminationation against
Liberians, 200 years and counting. The State Department must also be compelled to

refund all filing fees collected from Liberians in millions of dollars since the

discriminatory cable from Washington of 1990 came into effect until today.

sim Fp Uy ssa)

Torli H. Krua, Plaintiff, Pro Se
4C Wheatley Way
Boston, MA 02119

15
